Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of 1/18/2019 . The instant application has claims 1-20 pending. The system, method and medium for adding an new virtual node to virtual cluster having an master node. There a total of 19 claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




 Claims 12-19 are rejected under 35 USC § 101 as they recite a software program per se which is non-statutory subject matter. See 2106.03, I see citation below.


2106.03    Eligibility Step 1: The Four Categories of Statutory Subject Matter [R-10.2019]
I.    THE FOUR CATEGORIES
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).

The claim mentions “computer program product comprising a non-transitory memory..”, it needs to be amended to  say an non-transitory memory having computer executable instructions.

Allowable Subject Matter
Claims 1-19  are allowed.

The instant claims recites “deploying by said virtual cluster master node a new virtual cluster node, said deploying comprising embedding by said virtual cluster master node in an image of said new virtual cluster node an initial pre-shared secret key to establish an initial trust between the virtual cluster master node and the new virtual cluster node; communicating securely a permanent shared secret key from the virtual cluster master node to the new virtual cluster node using said initial trust, and exchanging public key infrastructure certificates securely between the virtual cluster 

The closest prior art found is US Patent Pub 2014/0059379 to Ren, which discloses the master host and slave host architecture for cluster of virtual machines and adding more virtual machines based on resource capacity not being sufficient by master host  see Par. 0045 & Par. 0047 & Abstract. However, Ren is silent with regard to pre-shared key for initial trust and communicating a permanent shared secret key for mutual trust for secure communications found in instant claims.

The next closest prior art found is Trusted Virtual Machine Management for Virtualization in Critical Environments to Wahid. Wahid discloses host machine integrity verification for VM machines see Fig. 4 & Fig. 5. However, Wahid does not disclose the pre-shared key for initial trust and communicating a permanent shared secret key for mutual trust for secure communications found in instant claims.


The next closest prior art found is CN 110334531 to Yang, which discloses master virtual machine distributing an virtual machine key to slave nodes see Abstract & Page 6. However, Yang does not disclose the pre-shared key for initial trust and communicating a permanent shared secret key for mutual trust for secure communications found in instant claims.

The next closest prior art found is SPLM: Security Protection of Live Virtual Machine Migration in Cloud Computing to Sun  which discloses the migration of VM having security via certificates exchange and authentication see Fig. 3 & Abstract & 5. SPLM Model. However, Sun does not disclose the pre-shared key for initial trust and communicating a permanent shared secret key for mutual trust for secure communications found in instant claims.


	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2016/0267013 to De Ven which discloses the master virtual machine configuring and using guest virtual machines.

US Patent Pub 2017/0214570 to Hoken which discloses the initiating an virtual machine configuration with group of nodes.

US Patent Pub 2018/0136962 to Kammampati which discloses an Master-VM assigning slave VMs for performing of lab tests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov